Case 2:18-Cr-OO733-PSG Document 6 Filed 10/24/18 Page 1 of 1 Page |D #:67

USA-153Consent to Transfer of Case for Piea and Sentence (Under Rule 20)

In the United States Disti'iot Court
for the

CENTRAL DISTRICT OF CALlFORN|A 1
UNITED STATES OF AMERICA

V.

@3'\\ d

TYLER R. BARRISS

 

CR]MINAL N'UMBER: 18~ \~

w"

ianneez§ze€§§

Consent to Transfer of Case for Plea
and Sentenee
(Uude)' Rule 20)

 

L Ty|er R. Barriss

, defendant, have been informed that an mm information wmp`l?z'irrt} is
pending against me in the above designated eause. I Wish to plead QUmY
charged, to consent to the disposition of the case in the
Kansas

to the offense
in Which I, TY|SF R. Barriss

District of
above captioned District.

, (am under an‘est, am held) and to WaiVe trial in the

Dated: October 18

1/12
//
(Wimess) .

zo£at /9~"// /"}~\

Rich Federico, Assistant Federal Public Defender
(Colmse[jbr De/@ndan[.r)

Debra Barnett

(Assisrant United States Attomey)

Approved

United States Attorney for the

United States Attorney for tiib

District of Central

Kansas

Disti‘iet of
Califomia

 

 

